Citation Nr: 0014231	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (original) evaluation for status 
postoperative total proctocolectomy with permanent ileostomy 
due to typical familial polyposis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from September 1994 to 
June 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on March 14, 2000.  A transcript of that 
hearing has been associated with the record on appeal.


REMAND

Additional medical records, not currently associated with the 
record on appeal, may be pertinent to the proper adjudication 
of the appellant's claim.  At his hearing before the 
undersigned in March 2000, the appellant testified that he 
had been seen in September 1999 at the VA Medical Center 
(VAMC) in North Little Rock for an evaluation of his total 
proctocolectomy/ileostomy disability.  The only post service 
medical records in the file are a few VA outpatient reports 
from the aforementioned VAMC dated in June-September 1998.  
Hence, it appears that additional records are available that 
are relevant to the facts in this case.  The requisition of 
these records by the agency of original jurisdiction is 
necessary for the proper adjudication of this claim.  
Decisions of the Board must be based on all of the evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991) and Gilbert v. 
Derwinski, 1 Vet. App. 78 (1990).  The duty to assist the 
appellant in the development of his claim includes the duty 
to request information which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty to assist 
is particularly applicable to records which are known to be 
in the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

In view of the above, the Board finds that additional medical 
development to evaluate the appellant's disability would 
prove useful in this case, and is consistent with VA's duty 
to assist, as this is a claim seeking an increased rating 
arising from an appeal of the original award of service 
connection and assignment of a disability rating.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995). Although the 
appeal arises from an original rating that assigned the 20 
percent rating effective from the day after service discharge 
- June 18, 1998 - as the appellant's original claim was filed 
with a year after service discharge (obviating the necessity 
of considering staged ratings at this point, see Fenderson v. 
West, 12 Vet. App. 119 (1999)), the claim is still pending on 
appeal as the appellant has not withdrawn his claim and a 
greater benefit is provided under the schedular criteria.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Because the 
appellant filed his claim immediately after service 
discharge, he was not formally examined for compensation 
purposes by VA since his discharge from the Navy in June 
1998.  However, with the passage of time that has occurred 
while this case has been pending on appeal, and in light of 
the more recent treatment and evaluation of his disability, 
the Board finds that an up-to-date medical evaluation of his 
disability by VA is now necessary.  The duty to assist the 
appellant includes the duty to develop the pertinent facts by 
conducting a current and thorough medical examination.  See 
38 C.F.R. § 3.159 (1999); see also Waddell v. Brown, 5 Vet. 
App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the North 
Little Rock-VAMC and request complete, 
legible copies of all medical reports 
that this facility has in its possession 
pertaining to treatment provided to the 
appellant since September 1998.  Efforts 
to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should also contact the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all non-VA health 
care providers who have treated him since 
1998.  For any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  Upon completion of the above, the RO 
should schedule the appellant for an 
appropriate compensation or fee-basis 
examination to determine the nature and 
extent of impairment caused by his 
service-connected total proctocolectomy 
disability.  All appropriate diagnostic 
tests and studies deemed necessary to 
assess the severity of this disability 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  The 
examining physician should be 
specifically requested to proffer 
opinions as to the specific extent and 
severity of this disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
it.  In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the examining 
physician should also be advised to 
address the functional impairment of the 
disability in correlation with the 
criteria for disorders of the digestive 
system, as set forth in the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Diagnostic Codes 7301 to 7329).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.

5.   Subsequently, the RO should consider 
all additional information obtained as a 
result of this remand and readjudicate 
the appellant's claim for an increased 
rating with consideration of all 
applicable laws and regulations including 
any applicability of "staged" ratings.  
See Fenderson, 12 Vet. App. at 119.  Any 
issue that is found to be inextricably 
intertwined should be properly 
adjudicated.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  The RO should further 
determine whether the appellant's claim 
for an increased evaluation should be 
referred to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

7.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


